

FTOH CORP.
2010 Equity Incentive Plan
 
RESTRICTED STOCK AGREEMENT
(Non-Assignable)
 
________
 
_____________ Shares of Restricted Stock of
FTOH CORP.
 
THIS CERTIFIES that on ____ __, 2010, _____ (“Holder”) was granted _____________
shares of fully paid and non-assessable shares (“Shares”) of the Restricted
Stock (par value $0.0001 per share) of FTOH Corp. (“Corporation”), a Delaware
corporation, pursuant to the terms of the Corporation’s 2010 Equity Incentive
Plan (“Plan”), the terms and conditions of which are hereby incorporated as
though set forth at length, and the receipt of a copy of which the Holder hereby
acknowledges by his execution of this agreement.  A determination of the
Committee (as defined in the Plan) under the Plan as to any questions which may
arise with respect to the interpretation of the provisions of this award and of
the Plan shall be final. The Committee may authorize and establish such rules,
regulations and revisions thereof not inconsistent with the provisions of the
Plan, as it may deem advisable.
 
TERMS AND CONDITIONS.  It is understood and agreed that the award evidenced by
this agreement is subject to the following terms and conditions:
 
1.           Vesting Schedule.  The Shares shall be subject to the following
non-cumulative leak out and vesting provisions.  Shares shall vest immediately
upon achieving their respective Target Revenues for the applicable period.  All
vesting is subject to claw-backs (as set forth in Section 2 herein) in the event
of any breach of Corporate policy, restatements and/or
adjustments.  Notwithstanding anything herein to the contrary, all vested shares
may be exercised and disposed of not sooner than six months following the date
hereof.


Percentage of Shares to
Vest
 
Target Revenue
(minimum)
 
Fiscal Quarters for Target
Revenue to be Achieved
25%
 
$1,500,000
 
Q1-2011 (or Q4-2010)
25%
 
$3,000,000
 
Q2-2011 (or Q1-2011)
25%
 
$6,000,000
 
Q3-2011 (or Q2-2011)
25%
  
Positive EBITDA
  
In any quarter not later than Q4-2011

 
 
1

--------------------------------------------------------------------------------

 

2.           Claw-Back Terms.  In consideration for the Corporation’s issuing
the Shares to the executive, subject to the vesting schedule set forth in
Section 1 herein, to the degree the Company has not achieved the Target Revenues
set forth above for the applicable fiscal quarters or if, as a result of any
restatement of the consolidated financial results for such fiscal quarter, the
Target Revenue, following such restatement, is not then met, the Holder
covenants and agrees that within thirty (30) days of receipt of a written demand
from the Corporation, the Holder shall forfeit the Shares to the
Corporation.  Additionally and notwithstanding the foregoing, in the event of
any resignation of the Holder prior to the twelve month anniversary, all Shares
issued hereunder, whether or not vested pursuant to Section 1 herein, shall be
immediately forfeited to the Corporation.  If (a) the Holder is terminated for
“Cause” (as defined in the Holder’s employment agreement with the Corporation)
or the Holder terminates his employment without Good Reason (as defined in the
Holder’s employment agreement with the Corporation), in each case, within twelve
(12) months of the date of this award, (b) if the Corporation or 5to1.com, Inc.
modifies the terms of the Corporation’s Management “A” Shares or Assumed
Unvested Restricted Stock or Awards or Assumed Special Incentive Awards (each,
as defined in the Agreement and Plan of Merger (the “Merger Agreement”) by and
between the Corporation, FTOH Acquisition, Inc. and 5to1.com, Inc. dated
November 3, 2010)  prior to the twelve (12) months following the final closing
of the Corporation’s private placement (“PIPE”) conducted in conjunction of the
Merger Agreement or (c) either of Ross Levinsohn, Mitchell Chun or James Heckman
resign within twelve (12) months following the final closing of the PIPE, all
Shares issued or issuable hereunder shall be surrendered and the Shares will be
returned to the  Company for cancellation without payment..
 
3.           Regulatory Compliance and Listing.  The issuance or delivery of any
stock certificates representing Shares may be postponed by the Corporation for
such period as may be required to comply with any applicable requirements under
the federal securities laws, any applicable listing requirements of any national
securities exchange, any rules, regulations or other requirements under any
other law, or any rules or regulations applicable to the issuance or delivery of
such Shares, and the Corporation shall not be obligated to deliver any such
Shares to the Holder if delivery thereof would constitute a violation of any
provision of any law or of any regulation of any governmental authority or any
national securities exchange.
 
4.           Investment Representations and Related Matters.  The Holder hereby
represents that the Shares awarded pursuant to this agreement are being acquired
for investment purposes and not for resale or with a view towards distribution
thereof.  The Holder acknowledges and agrees that any sale or distribution of
Shares may be made only pursuant to either (a) a registration statement on an
appropriate form under the Securities Act of 1933, as amended (“Securities
Act”), which registration statement has become effective and is current with
regard to the Shares being sold, or (b) a specific exemption from the
registration requirements of the Securities Act that is confirmed in a favorable
written opinion of counsel, in form and substance satisfactory to counsel for
the Corporation, prior to any such sale or distribution.  The Holder hereby
consents to such action as the Corporation deems necessary or appropriate from
time-to-time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this agreement, including but not limited to placing restrictive legends on
certificates evidencing Shares and delivering stop transfer instructions to the
Corporation’s stock transfer agent.
 
5.           No Right To Continued Employment; Forfeiture.  This agreement does
not confer upon the Holder any right to continued employment by the Corporation
or any of its subsidiaries or affiliated companies, nor shall it interfere in
any way with the right to the Holder’s employer to terminate employment at any
time for any reason or no reason.

 
2

--------------------------------------------------------------------------------

 
 
6.           Construction.  The Plan and this agreement will be construed by and
administered under the supervision of the Committee, and all determinations will
be final and binding on the Holder.
 
7.           Dilution.  Nothing in the Plan or this agreement will restrict or
limit in any way the right of the Board of Directors of the Corporation to issue
or sell stock of the Corporation (or securities convertible into stock of the
Corporation) on such terms and conditions as it deems to be in the best
interests of the Corporation, including, without limitation, stock and
securities issued or sold in connection with mergers and acquisitions, stock
issued or sold in connection with any stock option or similar plan, and stock
issued or contributed to any stock bonus or employee stock ownership plan.
 
8.           Bound by Plan.  The Holder hereby agrees to be bound by all of the
terms and provisions of the Plan, a copy of which is available to him upon
request.
 
9.           Notices.  Any notice hereunder to the Corporation shall be
addressed to it c/o FTOH Corp., 1453 3rd Street, Santa Monica, CA 90401,
Attention: Chief Executive Officer, and any notice hereunder to the Holder shall
be addressed to the Holder at the last known home address shown in the records
of the Corporation, subject to the right of any party hereto to designate
another address at any time hereafter in writing.
 
10.         Counterparts.  This agreement may be executed in counterparts each
of which taken together shall constitute one and the same instrument.
 
11.         Governing Law.  This agreement shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Delaware
without reference to principles of conflicts of laws.
 
[SIGNATURE PAGE FOLLOWS]

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation caused this agreement to be executed by a
duly authorized officer.
 
Dated: _____ ___, 2010
FTOH CORP.
         
By:
     
Name: James Heckman
   
Title:   Chief Heckman Officer



ACCEPTED AND ACKNOWLEDGED:
     
By:
     
Print Name:
       
Dated:
__________________, 2010
 

 
 
4

--------------------------------------------------------------------------------

 